Porter J.
delivered the opinion of the court. This is a petitionary action, in which the plaintiff must recover on the strength of his own title. He claims under a sheriff’s deed,and the description there given ofthepremisesdoes not embrace the locus in quo„ Such was the .opinion of the jury in the court of the first instance, and we think the evidence fully supports it.
It has been argued that the sheriff seized the land claimed in the petition, and that it was through error that a different description of it was given at the sale and in the deed of conveyance. This may be, but a forced alienation of property, must be in strict pursm anee of law ; and seizing one thing, and selling another, does not divest the debtor of that which was seized.
This opinion renders it unnecessary to examine the other questions in the cause; and it is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs,